Citation Nr: 1801865	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a lumbar strain. 

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to June 1989 and from June 2007 to April 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and the VA Appeals Management Center (AMC).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

Service connection for radiculopathy of the left and right lower extremities was awarded in the June 2017 rating decision on appeal with separate 20 percent and 10 percent ratings assigned to each extremity, respectively, each effective February 10, 2017.  The criteria for the evaluation of disabilities of the spine provide that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the initial disability ratings assigned for radiculopathy of the lower extremities is part and parcel of the claim for an increased rating for the underlying low back disability and are therefore also before the Board.  

The Board remanded the case for further action by the originating agency in November 2014 and November 2016.  The case has now returned to the Board for further appellate action.



FINDINGS OF FACT

1.  The orthopedic impairment from the Veteran's low back disability most nearly approximates painful and limited motion without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  

2.  From October 6, 2010, the neurological impairment from the Veteran's low back disability manifests radiculopathy of the left lower extremity that most nearly approximates moderate incomplete paralysis of the sciatic nerve.

3.  From April 24, 2008, the neurological impairment from the Veteran's low back disability manifests radiculopathy of the right lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for orthopedic impairment from the Veteran's lumbar strain are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  The criteria for a separate initial rating of 20 percent, but not higher, for radiculopathy of the left lower extremity from October 6, 2010 are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate initial rating of 10 percent, but not higher, for radiculopathy of the right lower extremity from April 24, 2008 are met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Code 8520.



 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for a lumbar strain was granted in a July 2009 rating decision.  An initial 10 percent evaluation was assigned effective April 24, 2008.  The July 2017 rating decision awarded an increased 40 percent evaluation for the lumbar strain, also effective April 24, 2008, the original date of service connection.  Service connection was also awarded in the July 2017 rating decision for radiculopathy of the left and right lower extremities with an initial 20 percent rating granted for the left leg and a 10 percent rating granted for the right.  Both separate ratings were assigned effective February 10, 2017.  The Veteran contends that increased ratings are warranted for the orthopedic and neurological manifestations of his disability as he experiences constant and severe pain resulting in functional limitations. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's lumbar strain is currently rated as 40 percent disabling under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  Thus, in order to warrant an increased evaluation under the general rating formula, the Veteran's low back disability must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  

After review of the evidence, the Board finds that the orthopedic impairment from the service-connected low back disability does not most nearly approximate ankylosis of the thoracolumbar spine.  Generally, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  An ankylosed joint is more commonly referred to as "frozen."  See, e.g., Dorland's Illustrated Medical Dictionary 286 (32d ed.2012).  In this case, the Veteran has retained at least some useful motion of his back throughout the claims period and the January 2009, October 2010, March 2012, January 2015, and February 2017 VA examiners all noted the presence of spinal motion and found that the thoracolumbar spine was not ankylosed.  At the most recent VA examination in February 2017, the Veteran was able to forward flex his back to 30 degrees and demonstrated a combined range of motion to 80 degrees with consideration of functional factors such as pain.  This represents the Veteran's most limited spinal motion during the claims period.  VA and private treatment records dated throughout the relevant period similarly establish the presence of limited, but not absent, spinal motion.  Thus, although the Veteran clearly experiences a demonstrable loss of spinal motion, the medical evidence establishes that he has retained some ability to move and bend his spine throughout the claims period and it is not ankylosed.

The competent lay evidence also does not establish ankylosis.  The Veteran testified during the September 2014 hearing that he experienced daily low back pain of varying severity that sometimes rendered him unable to move.  He is competent to report the symptoms he experiences, but the Board finds that the objective medical evidence from numerous VA examinations and VA and private healthcare providers is more probative regarding the range of motion of the service-connected back disability and whether the record establishes actual ankylosis of the spine.  The Board also notes that the Veteran has never reported that any part of his spine is frozen, fixated, or immobile.  Additionally, while the Board must typically consider the provisions of 38 C.F.R. § 4.40 and § 4.45 pertaining to functional loss when evaluating disabilities rated on the basis of limitation of motion, these regulations are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the Veteran's entire thoracolumbar spine is clearly not ankylosed, despite reported flare-ups that further limit spinal motion, a rating in excess of 40 percent is not warranted for the orthopedic impairment associated with the service-connected lumbar strain. 

The Board has also considered whether a rating in excess of 40 percent is warranted under the formula for rating intervertebral disc syndrome.  Diagnostic Code 5243 provides for a 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In this case, the evidence does not establish, and the Veteran does not allege, that his back disability has resulted in incapacitating episodes requiring bed rest prescribed by a physician.  He testified in September 2014 that some days he was unable to leave his bed due to back pain, but VA and private treatment records do not document any prescribed bed rest for the service-connected back condition.  The Veteran also denied ever contacting his physician during a flare-up of symptoms and receiving prescribed bed rest.  In any event, the Veteran has clearly not experienced incapacitating episodes as defined by VA having a total duration of at least 6 weeks during any 12 month period relevant to the claim.  Therefore, a rating in excess of 40 percent is also not warranted under the criteria pertaining to intervertebral disc syndrome. 

The Veteran's orthopedic impairment of the thoracolumbar spine is therefore appropriately rated as 40 percent disabling throughout the claims period.  While an increased rating is not warranted for the orthopedic component of this disability, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability and the Veteran is currently in receipt of separate ratings for radiculopathy of the left and right lower extremities.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Veteran is currently in receipt of a separate 20 percent rating for left lower extremity radiculopathy and a separate 10 percent rating for right lower extremity radiculopathy under Diagnostic Code 8520 for impairment of the sciatic nerve, both effective from February 10, 2017, the date of the most recent VA examination.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With respect to the left leg, the Board finds that an initial rating in excess of 20 percent is not warranted, but an earlier effective date of October 6, 2010 is appropriate for the award of a separate rating for left leg radiculopathy.  The Veteran first complained of radiating pain down both his legs during the October 2010 VA examination.  At that time, a straight leg test was positive, although sensory and motor testing was normal.  There was no evidence of radiculopathy upon VA examinations in March 2012 and January 2015, but a February 2011 lumbar MRI demonstrated a broad-based central disc protrusion at the L5-S1 level indicating potential nerve involvement.  The February 2017 VA examiner diagnosed left lower extremity radiculopathy manifested by a decrease in sensation and reflexes of the left leg.  The condition was specifically characterized by the VA examiner as no more than moderate in severity and affecting the left sciatic nerve.  The Board will resolve any doubt in the Veteran's favor and find that left leg radiculopathy was first demonstrated on October 6, 2010, the date of the first lay evidence of the condition, and most nearly approximates incomplete paralysis of the left sciatic nerve that is no more than moderate.  Thus, an initial 20 percent evaluation is warranted from October 6, 2010.

Turning to the right leg, the Board similarly finds that an initial rating in excess of 10 percent is not appropriate, but the criteria for an earlier effective date of April 24, 2008 are met.  Service treatment records show that the Veteran complained of right leg numbness associated with low back pain in October 17, 2007, while serving on active duty.  He continued to complain of intermittent tingling in the leg during a June 2009 private physical therapy session and upon VA examination in October 2010.  Later VA examinations showed normal neurological testing, but the February 2017 VA examiner diagnosed right lower extremity radiculopathy manifested by mild intermittent pain and some decrease in reflexes.  The February 2017 VA examiner specifically diagnosed radiculopathy of the right leg and characterized the disability as of mild severity affecting the right sciatic nerve.  As with the left leg, the Board will resolve all doubt in the Veteran's favor and finds that a separate rating of 10 percent for right leg radiculopathy is appropriate from April 24, 2008, the date of service connection of the underlying low back disability.  The Board also finds that the disability most nearly approximates incomplete paralysis of the right sciatic nerve that is no more than mild in severity.  

In sum, the Veteran's lumbar strain manifests orthopedic impairment that is properly evaluated throughout the claims period as 40 percent disabling.  He also experiences neurological impairment from the low back disability manifested by radiculopathy of the left lower extremity rated as 20 percent disabling from October 6, 2010, and radiculopathy of the right lower extremity rated as 10 percent disabling from April 24, 2008.  The Board has considered whether there is any other schedular basis for granting a higher rating for the orthopedic and neurological impairment resulting from the Veteran's back disability other those discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the grant of any higher schedular ratings.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial rating in excess of 40 percent for a lumbar strain is denied. 

Entitlement to an initial rating of 20 percent, but not higher, for radiculopathy of the left lower extremity from October 6, 2010 is granted.

Entitlement to an initial rating of 10 percent, but not higher, for radiculopathy of the right lower extremity from April 24, 2008 is granted.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


